Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 29, 2022. 

Amendments
           Applicant's response and amendments, filed July 29, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 6 and 21-22, and amended Claims 1 and 19-20.

The amendment filed July 29, 2022 is objected to for failing to comply with MPEP §1.121 Manner of making amendments in applications.
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
The correct status of Claim 20 is (Currently Amended).
The correct status of Claims 14-17 is (Withdrawn).

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) the alternative additional method step is RNA interference, as recited in Claim 18; and 
	ii)(b) the target molecule to be silenced is a molecule that inhibits CD3zeta signaling, as recited in Claim 20.

	Claims 1-5 and 7-20 are pending.
	Claims 14-17 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-5, 7-13, and 18-20 are under consideration. 

Priority
Applicant’s claim for the benefit of a prior-filed application provisional application 62/254,330, filed on November 12, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Objections
1. 	The prior objection to Claim 19 is withdrawn in light of Applicant’s amendment to the claim replacing “comprising” for “consisting”, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
2. 	The prior rejection of Claim 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to Claim 19 replacing “comprising” for “consisting”, which the Examiner finds persuasive. 

3. 	The prior rejection of Claim 1-13 and 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to Claim 1, step c, to recite the step of introducing the shRNA into the cell, which the Examiner finds persuasive. 

4. 	The prior rejection of Claim 6 is rejected under 35 U.S.C. 112, first paragraph, is withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5. 	Claims 1-5, 7-13, and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Baier et al (U.S. 2011/0236427) in view of Ichim et al (U.S. 2010/0135990; hereafter Ichim-1), Ichim (U.S. 2015/0203846; filed December 16, 2014; hereafter Ichim-2), and Brogdon et al (U.S. 2014/0322275).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Baier et al is considered relevant prior art for having disclosed a method of treating cancer [0027], the method comprising the step of inhibiting NR2F6 activity to an extent sufficient to enhance T cell activation, thereby increasing the immune response [0030]. 
Baier et al disclosed “we propose to employ the potentials of (repetitive) adoptive transfer of ex vivo NR2F6 siRNA-silenced T cells to counteract cancer-associated pathological tumor cell immune evasion in combinations with current chemo- and/or immunotherapy regiments and to establish potential additive/synergistic efficacies for long-term amelioration of malignant diseases [0295]. Baier et al disclosed that gene ablation of NR2F6 had previously been shown to be sufficient to induce potent anti-tumor immunity in mouse cancer models [0294]. 
Baier et al disclosed that inactivation of NR2F6 as a single negative regulator of effector T cell signaling confers anti-cancer activity in vivo using tumor models relevant for human cancers. Thus, genetic inactivation of NR2F6 appears a suitable strategy for a future anti-cancer adjuvant immunotherapy to augment the effectiveness of tumor specific T cells and to tip the balance of the endogenous immune system towards cancer immune surveillance allowing effective eradication of tumor cells in vivo. [0294].

While Baier et al disclosed the NR2F6 gene silencing RNA may be a shRNA molecule [0045], Baier et al do not disclose the NR2F6 gene silencing RNA to comprise SEQ ID NO:11. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, Ichim-1 is considered relevant prior art for having disclosed methods of treating cancer in a patient [0016-18], the method comprising administration of an effective amount of an shRNA [0096] (SEQ ID NO:6) that is 100% identical to instant SEQ ID NO: 11.
	Similarly, Ichim-2 is considered relevant prior art for having disclosed methods of treating cancer in a patient (e.g. Abstract), the method comprising administration of an effective amount of an shRNA (SEQ ID NO:8) that is 100% identical to instant SEQ ID NO: 11, or an shRNA (SEQ ID NO:9) that is 100% identical to instant SEQ ID NO: 12.

Baier et al do not disclose the tumor-specific T cells to be T cells transfected with a chimeric antigen receptor. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, Brogdon et al is considered relevant prior art for having disclosed a method of treating cancer in a patient, the method comprising the steps of: 
i) obtaining a cell population from peripheral blood [0257]; 
ii) transfecting said cell population with a nucleic acid encoding a chimeric antigen receptor (e.g. [0417], “donor T cells were transduced with…CARs”; claims 81, 85, 91); and
iii) introducing said transfected CAR cells into said patient (e.g. [0340], “subjects receive an infusion of the…CAR T cells of the present invention”; claim 91).

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, immunology, cancer biology, and the use of chimeric antigen receptors for immunotherapy. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first NR2F6 gene silencing shRNA molecule, as disclosed by Baier et al, with a second NR2F6 gene silencing shRNA molecule, to wit, SEQ ID NO:11 or SEQ ID NO:12, as disclosed by Ichim-1 and/or Ichim-2, in a method of treating cancer in a subject with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first NR2F6 gene silencing shRNA molecule with a second NR2F6 gene silencing shRNA molecule, to wit, SEQ ID NO:11 or SEQ ID NO:12, in a method of treating cancer in a subject because Ichim-1 and Ichim-2 disclosed the use of NR2F6 shRNA molecules of SEQ ID NO:11 and SEQ ID NO:12 for use in methods of treating cancer in a patient. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first tumor-specific T cell, as disclosed by Baier et al, with a second T cell, to wit, a T cell genetically modified to express a chimeric antigen receptor that binds a tumor-specific or tumor-associated antigen, as disclosed by Brogdon et al, in a method of treating cancer in a subject with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first tumor-specific T cell with a second T cell, to wit, a T cell genetically modified to express a chimeric antigen receptor that binds a tumor-specific or tumor-associated antigen, in a method of treating cancer in a subject because those of ordinary skill in the art have long-recognized and successfully reduced to practice the use of  T cell genetically modified to express a chimeric antigen receptor that binds a tumor-specific or tumor-associated antigen as an art-recognized modality to treat cancer in a patient. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 2, Baier et al disclosed an embodiment whereby CD4+ T cells are transfected with NR2F6-specific siRNAs [0050].
Brogdon et al disclosed wherein the T cell population are CD4+ T cells (e.g. [0258], “a specific subpopulation of T cells, such as…CD4+”; [0259], “to enrich for CD4+ cells”). 
With respect to Claims 3-4, Brogdon et al disclosed the desired T cell population may be enriched via magnetic separation for selection or enrichment [0259] prior to transfection (e.g. [0280], “followed by transduction”, “a mixture of CD4+ and CD8+ T cells are…transduced with CAR”).
With respect to Claim 5, Brogdon et al disclosed wherein said CAR is comprised of: 
a) an antigen binding domain; 
b) a transmembrane domain; 
c) a costimulatory signaling region; 
d) a CD3 zeta signaling domain (e.g. Figure 1A).
With respect to Claims 7-8, Brogdon et al disclosed wherein the antigen binding domain is an antibody or an antigen binding fragment thereof, wherein the antigen-binding fragment is a scFv (e.g. Figure 1A).
With respect to Claims 9-10, Brogdon et al disclosed wherein the antigen binding domain binds to a tumor specific and/or tumor associated antigen, e.g. EGFRvIII [0007].
With respect to Claim 11, Brogdon et al disclosed wherein said costimulatory signaling region comprises the intracellular domain of a costimulatory molecule, e.g. CD28 and/or 4-lBB, (e.g. Figure 1A).
With respect to Claims 12-13, Brogdon et al disclosed wherein said transfected cell population is allogeneic or autologous to the cancer patient in need of treatment [0034].
With respect to Claim 18, Brogdon et al disclosed wherein said CAR transfected cells are cotransfected with an a molecule capable of inducing RNA interference, e.g. ([0045],”lentivirally transduced CAR and miR in human T cells”; [0046], “co-transduced”). 
With respect to Claim 19, Brogdon et al disclosed wherein said molecule capable of inducing RNA interference is an siRNA or shRNA [0331].
With respect to Claim 20, Brogdon et al disclosed wherein the RNA interference comprises silencing of molecules that inhibit CD3zeta signaling (e.g. [0331], PD-1 or TGFbeta).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6. 	Claims 1-5, 7-13, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,053,503 in view of Brogdon et al (U.S. 2014/0322275).
Although the claims at issue are not identical, they are not patentably distinct from each other. 
	With respect to Claim 1, ‘503 claims a method of treating cancer in a patient (claim 3) comprising the step of administering a T cell comprising an antigen receptor that recognizes a tumor antigen and an NR2F6 inhibitor, wherein said NR2F6 inhibitor is an shRNA and comprises the nucleotide sequence of SEQ ID NO:1 (claim 7), which is 100% identical to instant SEQ ID NO:11, and SEQ ID NO:2 (claim 8), which is 100% identical to instant SEQ ID NO:12. 
‘503 does not claim wherein the antigen receptor that recognizes a tumor antigen is a chimeric antigen receptor. However, prior to the effective filing date of the instantly claimed invention, Brogdon et al is considered relevant prior art for having disclosed a method of treating cancer in a patient, the method comprising the steps of: 
i) obtaining a cell population from peripheral blood [0257]; 
ii) transfecting said cell population with a nucleic acid encoding a chimeric antigen receptor (e.g. [0417], “donor T cells were transduced with…CARs”; claims 81, 85, 91); and
iii) introducing said transfected CAR cells into said patient (e.g. [0340], “subjects receive an infusion of the…CAR T cells of the present invention”; claim 91).
With respect to Claim 2, Brogdon et al disclosed wherein the T cell population are CD4+ T cells (e.g. [0258], “a specific subpopulation of T cells, such as…CD4+”; [0259], “to enrich for CD4+ cells”). 
With respect to Claims 3-4, Brogdon et al disclosed the desired T cell population may be enriched via magnetic separation for selection or enrichment [0259] prior to transfection (e.g. [0280], “followed by transduction”, “a mixture of CD4+ and CD8+ T cells are…transduced with CAR”).
With respect to Claim 5, Brogdon et al disclosed wherein said CAR is comprised of: 
a) an antigen binding domain; 
b) a transmembrane domain; 
c) a costimulatory signaling region; 
d) a CD3 zeta signaling domain (e.g. Figure 1A).
With respect to Claims 7-8, Brogdon et al disclosed wherein the antigen binding domain is an antibody or an antigen binding fragment thereof, wherein the antigen-binding fragment is a scFv (e.g. Figure 1A).
With respect to Claims 9-10, Brogdon et al disclosed wherein the antigen binding domain binds to a tumor specific and/or tumor associated antigen, e.g. EGFRvIII [0007].
With respect to Claim 11, Brogdon et al disclosed wherein said costimulatory signaling region comprises the intracellular domain of a costimulatory molecule, e.g. CD28 and/or 4-lBB, (e.g. Figure 1A).
With respect to Claims 12-13, Brogdon et al disclosed wherein said transfected cell population is allogeneic or autologous to the cancer patient in need of treatment [0034].
With respect to Claim 18, Brogdon et al disclosed wherein said CAR transfected cells are cotransfected with an a molecule capable of inducing RNA interference, e.g. ([0045],”lentivirally transduced CAR and miR in human T cells”; [0046], “co-transduced”). 
With respect to Claim 19, Brogdon et al disclosed wherein said molecule capable of inducing RNA interference is an siRNA or shRNA [0331].
With respect to Claim 20, Brogdon et al disclosed wherein the RNA interference comprises silencing of molecules that inhibit CD3zeta signaling (e.g. [0331], PD-1 or TGFbeta).
	Thus, the instant claims are considered obvious variants of the patented claims. 
	
Conclusion
7. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633